Citation Nr: 1813454	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-20 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left knee condition. 

2.  Entitlement to service connection for a left ankle condition. 

3.  Entitlement to service connection for a lung/respiratory condition. 

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for traumatic brain injury (TBI), head condition and headaches. 

6.  Entitlement to service connection for a right knee condition.

7.  Entitlement to an initial disability evaluation in excess of 70 percent posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 2003 to February 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Milwaukee, Wisconsin.  

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in April 2017.  A transcript of the hearing is of record.  

The issues of entitlement to service connection for bilateral hearing loss, a right knee disorder, and a TBI, along with the issue of a higher evaluation for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ via the Appeals Management Center (AMC) in Washington, DC.  

FINDINGS OF FACT

1.  The Veteran is not shown by the probative and competent evidence of record to have a current left knee condition, to include as a result of an undiagnosed illness, that was either caused or aggravated by service.

2.  The Veteran is not shown by the probative and competent evidence of record to have a current left ankle condition, to include as a result of an undiagnosed illness, that was either caused or aggravated by service.

3.  The Veteran is not shown by the probative and competent evidence of record to have a current lung/respiratory disorder, to include as a result of an undiagnosed illness and/or as aggravated by exposure to hazardous chemicals, that was either caused or aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee condition, to include as the result of an undiagnosed illness, have not been met.  38 U.S.C. §§ 1110, 1111, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2017).

2.  The criteria for service connection for a left ankle condition, to include as the result of an undiagnosed illness, have not been met.  38 U.S.C. §§ 1110, 1111, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2017).

3.  The criteria for service connection for a lung/respiratory disorder, to include as the result of an undiagnosed illness, and/or as aggravated by exposure to hazardous chemicals, have not been met.  38 U.S.C. §§ 1110, 1111, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran's claimed disabilities are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker, 708 F.3d 1331 (Fed. Cir. 2013).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As it relates to a qualifying chronic disability, service connection may be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1) (VA has issued an interim final rule extending this date to December 31, 2021.  In claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id.  A "qualifying chronic disability" for purposes of 38 U.S.C. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the VA Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2),(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Effective July 13, 2010, VA has amended its adjudication regulations governing presumptions for certain Persian Gulf War Veterans.  Such revisions amend § 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are examples of medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses.  Additionally, the amendment removes § 3.317(a)(2)(i)(B)(4) which reserves to the VA Secretary the authority to determine whether additional illnesses are 'medically unexplained chronic multisymptom illnesses' as defined in paragraph (a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  These amendments are applicable to claims pending before VA on October 7, 2010, as well as claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 1,997 (Oct. 7, 2010).

Compensation under 38 U.S.C.A. § 1117 shall not be paid if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(2).  The Persian Gulf War period runs from August 2, 1990 to a date not later than December 31, 2021.  38 U.S.C.A. § 101(33).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102. 

The Veteran asserts that service connection is warranted for left knee, left ankle, and lung disorders, as a result of his Gulf War service, to include the rigors of combat and as to the lung/respiratory disability as due to exposure to chemicals and other environmental hazards, to include burn pits while in service.  

Left Knee

As it relates to the Veteran's claimed left knee condition, service treatment records contain no specific complaints or findings of left knee problems during service.  Service treatment records shows that in September 2004 and October 2007, the Veteran reported having swollen, stiff or painful joints.  In support of his claim, the Veteran also submitted a statement from K. H. which described a situation in which the Veteran was fast roping and his knees gave out.  At the time of a November 2007 medical health assessment, the Veteran did not report having any complaints of left knee pain, with no findings of left knee problems.  On his October 2007 report of medical history, the Veteran checked the "no" box when asked if he had or had ever had knee problems.

Post-service treatment records associated with the claims folder reveal complaints of left knee pain.  

In conjunction with his claim, the Veteran was afforded a VA examination in March 2012.  Physical examination and x-rays performed at that time revealed normal findings.  Following examination, the examiner indicated that there was no diagnosis made on examination or x-ray.  

The Veteran was afforded an additional VA examination in March 2014.  Physical examination and x-rays of the left knee again revealed normal findings.  The examiner indicated that the Veteran's claimed left knee condition was less likely as not related to in-service complaints and/or rigors while serving in a combat capacity.  The examiner noted that the Veteran contended his left knee condition stemmed from rigors while serving in a combat capacity.  The examiner observed that the service records did not specifically mention diagnosis and/or treatment of a left knee condition and that the current examination and x-rays did not suggest a chronic left knee condition.  The examiner indicated that a nexus to service could not be reasonably established.

The Board acknowledges the Veteran's reports of inservice joint pain.  However, the weight of the evidence does not establish current left knee disability.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  The probative evidence of record demonstrates that the Veteran does not have a current diagnosis of a left knee disability and has not at any time during the pendency of this claim (i.e., since the filing of them).  See McClain v. Nicholson, 21 Vet. App. 319, 312 (2007). 

Service connection for symptoms alone is precluded.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom; Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (Mere "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  The notable exception to this rule is 38 C.F.R. § 3.317, which permits, in some circumstances, service connection of signs or symptoms that are objective indications of chronic disability, even though such disability is due to undiagnosed illness.

While the Veteran has articulated subjective complaints of pain in the left knee as evidence of an objective indication of chronic disability, the Board finds that the weight of the evidence establishes that the Veteran does not have a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness.  The weight of the evidence shows that the left knee pain is occasional.  The symptoms of left knee pain are not manifested to a degree of 10 percent or more. 

Regulations provide that, when rating disabilities based on limitation of motion, the intent of the Rating Schedule is to "recognize painful motion with joint or periarticular pathology as productive of disability," as well as to recognize that "actually painful" joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Similarly, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  38 C.F.R. § 4.40.

The Board has contemplated the undiagnosed left knee pain as analogous to arthritis, and Diagnostic Code 5010 instructs that arthritis to be rated under Diagnostic Code 5003, which, in turn, provides a minimum 10 percent rating on the basis of painful arthritis and noncompensable limitation of motion caused by pain.  See 38 C.F.R. § 4.71a.  Limitation of motion may be used to rate disabilities of the joints of the knees and the provisions of 38 C.F.R. § 4.59 have a bearing even with respect to joint disorders that do not involve arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (38 C.F.R. § 4.59 provides for a minimum 10 percent rating for painful, unstable, or malaligned joints that involve residuals of injuries in non-arthritis contexts). 

The medical evidence does not demonstrate compensable limitation of motion of the left knee. The VA examination reports indicate that range of motion of the left knee was full.  The evidence of record does not demonstrate that the left knee pain causes an inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See VA examination findings.  The Veteran is able to perform the normal working movement of the left knee.  Thus, a compensable rating is not warranted for the symptom of pain in the left knee.  As such, the requirements for entitlement to service connection for an undiagnosed illness under 38 C.F.R. § 3.317 have not been met.

For the reasons expressed above, the Board finds that the weight of the evidence does not demonstrate objective evidence of a current diagnosis of a left knee disability.  The preponderance of the evidence is against the Veteran's claim for service connection for a left knee disability on a direct basis.  The Board further finds that the weight of the evidence does not demonstrate objective indications of a qualifying chronic disability manifested by left knee signs or symptoms and therefore, the Gulf War presumption of service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not warranted.  The claim for service connection for a left knee disability must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Left Ankle

As it relates to the Veteran's claimed left ankle condition, service treatment records contain no specific complaints or findings of left ankle problems during service.  Service treatment records show that in September 2004 and October 2007, the Veteran reported having swollen, stiff or painful joints.  In support of his claim, the Veteran also submitted a statement from K. H. which described a situation in which the Veteran was fast roping and he hurt his ankles.  At the time of a November 2007 medical health assessment, the Veteran did not report having any complaints of left ankle pain, with no findings of left ankle problems.  On his October 2007 report of medical history, the Veteran did not report having any left ankle problems.  

Post-service treatment records associated with the claims folder reveal complaints of left ankle pain.  

In conjunction with his claim, the Veteran was afforded a VA examination in March 2012.  At the time of the examination, the Veteran reported ankle stiffness in the morning.  Physical examination of the ankle as well as x-rays were performed.   Following the examination and a review of the record, the examiner failed to diagnose a left ankle condition. 

The Veteran was afforded an additional VA examination in March 2014.  At that time, the Veteran reported that his left ankle trouble stemmed from fast roping from helicopters and landing hard on his feet.  He reported having aching in his left ankle with prolonged weight bearing and stated that the ankle felt wobbly at times. Physical examination resulted in no diagnosis being rendered.  Following the examination and a review of the records, the examiner did not render an diagnosable ankle condition, specifically indicating that there was no diagnosis.  

The Board acknowledges the Veteran's reports of inservice joint pain.  However, the weight of the evidence does not establish current left ankle disability.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, supra; see also Degmetich v. Brown, supra.  The probative evidence of record demonstrates that the Veteran does not have a current diagnosis of a left ankle disability and has not at any time during the pendency of this claim (i.e., since the filing of them).  See McClain v. Nicholson, supra 

Service connection for symptoms alone is precluded.  See, e.g., Sanchez-Benitez, supra.  The notable exception to this rule is 38 C.F.R. § 3.317, which permits, in some circumstances, service connection of signs or symptoms that are objective indications of chronic disability, even though such disability is due to undiagnosed illness.

While the Veteran has articulated subjective complaints of pain in the left ankle as evidence of an objective indication of chronic disability, the Board finds that the weight of the evidence establishes that the Veteran does not have a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness.  The symptoms of left ankle pain are not manifested to a degree of 10 percent or more. 

As noted above, regulations provide that, when rating disabilities based on limitation of motion, the intent of the Rating Schedule is to "recognize painful motion with joint or periarticular pathology as productive of disability," as well as to recognize that "actually painful" joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  Similarly, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. 

The Board has contemplated the undiagnosed left ankle pain as analogous to arthritis, and Diagnostic Code 5010 instructs that arthritis to be rated under Diagnostic Code 5003, which, in turn, provides a minimum 10 percent rating on the basis of painful arthritis and noncompensable limitation of motion caused by pain.  See 38 C.F.R. § 4.71a.  Limitation of motion may be used to rate disabilities of the joints of the ankles and the provisions of 38 C.F.R. § 4.59 have a bearing even with respect to joint disorders that do not involve arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (38 C.F.R. § 4.59 provides for a minimum 10 percent rating for painful, unstable, or malaligned joints that involve residuals of injuries in non-arthritis contexts). 

The medical evidence does not demonstrate compensable limitation of motion of the left ankle. The VA examination reports indicate that range of motion of the left ankle was full.  The evidence of record does not demonstrate that the left ankle pain causes an inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See the VA examination findings.  The Veteran is able to perform the normal working movement of the left ankle.  Thus, a compensable rating is not warranted for the symptom of pain in the left ankle.  As such, the requirements for entitlement to service connection for an undiagnosed illness under 38 C.F.R. § 3.317 have not been met.

For the reasons expressed above, the Board finds that the weight of the evidence does not demonstrate objective evidence of a current diagnosis of a left ankle disability.  The preponderance of the evidence is against the Veteran's claim for service connection for a left ankle disability on a direct basis.  The Board further finds that the weight of the evidence does not demonstrate objective indications of a qualifying chronic disability manifested by left ankle signs or symptoms and therefore, the Gulf War presumption of service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not warranted.  The claim for service connection for a left ankle disability must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Lung Condition

A review of the Veteran's service treatment records reveals that he reported having chest pain or pressure on several post-deployment medical assessments/medical reports.  The Veteran also noted having been exposed to many hazards, including burn pits, pollution, sand and dust while serving in the Gulf War.  

Post-service VA treatment records also note reports of chest pain and shortness of breath.  

In conjunction with his claim, the Veteran was afforded a VA examination in March 2012.  At that time, the examiner indicated that the Veteran did not have a respiratory diagnosis.  The examiner noted that the Veteran reported that he had chest pains a lot and felt it was due to inhalation of material in Iraq.  Symptoms reported were sudden onset of the inability to take a deep breath that lasted for on average of 5 minutes.  Episodes were on average weekly.  They were not related to any activity and there was no cough.  He reported having been woken out of sleep on at least 2 occasions in the past.  Symptoms were sudden chest tightness, as if his muscles locked up.  This would last a few seconds and then he was able to breathe.  Symptoms lasted on average 5 minutes and then spontaneously resolved.  He felt better once he was able to take a full deep breath and then it was all better. 

Chest x-rays revealed the cardiomediastinal silhouette and both hila were unremarkable.  There was no acute pulmonary or pleural abnormality and no osseous abnormality.  There was also no acute chest pathology.  PFT revealed normal results.  

The examiner indicated that there was no diagnosis made, normal examination, normal x-rays, and normal PFT's.

The examiner indicated that it was less likely as not that the claimed medical condition was caused by or result of service.  The examiner stated that there was no undiagnosed illness, no diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, no diagnosable chronic multisymptom illness with a partially explained etiology, and no new disease with a clear and specific etiology and diagnosis.  

For the reasons expressed below, the Board finds that service connection for a respiratory disorder/lung disorder is not warranted.  The Board finds the March 2012 VA medical opinion highly probative on the question of a current respiratory disability and assigns it great weight. 

Based on the evidence of record, the Veteran has not demonstrated that he has been diagnosed with a respiratory/lung disorder since the filing of this claim.  Because the record does not contain evidence demonstrating that the Veteran has a current respiratory disability, the claim must fail under 38 C.F.R. § 3.303 based on the absence of a current disability.  Indeed, Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  

Thus, the Board must find that the preponderance of evidence is against the claim on a direct basis; the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may be also warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or that became manifest to a degree of 10 percent or more not later than December 31, 2021.  38 C.F.R. § 3.317(a)(1) (2016).  The Veteran, in this case, served in the Southwest Asia Theater of operations. Therefore, the Veteran is considered a Persian Gulf War Veteran.

For purposes of 38 C.F.R. § 3.317 , there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service connection.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. 38 C.F.R. § 3.317(a)(4). 

Service connection for an undiagnosed illness manifested by objective lung/respiratory signs and symptoms is not warranted.  The March 2012 VA examiner, following a comprehensive review of the record and examination of the Veteran, specifically indicated that there was no diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, no diagnosable chronic multisymptom illness with a partially explained etiology, and no new disease with a clear and specific etiology and diagnosis.  Accordingly, the Board concludes that service connection for an undiagnosed illness productive of respiratory signs or symptoms must be denied.  38 C.F.R. § 3.317.


ORDER

Service connection for a left knee condition is denied. 

Service connection for a left ankle condition is denied. 

Service connection for a lung/respiratory condition is denied. 

REMAND

As it relates to the claim of service connection for bilateral hearing loss, the Board notes that based upon the Veteran's service and his military occupational specialty, noise exposure has been conceded.  The Board further observes that service connection is currently in effect for tinnitus, which has been assigned a 10 percent disability evaluation.  At his April 2017 hearing, the Veteran testified that his hearing had worsened since the last VA examination.  The basis for the prior denial was that the Veteran did not meet the necessary threshold levels for the grant of service connection.  Given the Veteran's testimony, he should be afforded an additional VA examination to determine if he currently meets the necessary criteria for the grant of service connection.  

As it relates to the claim for a higher disability evaluation for his PTSD, the Veteran, at the time of his April 2017 hearing, testified that the symptomatology associated with his PTSD had increased in severity.  He requested that he be afforded a new VA examination to determine the current severity of his PTSD.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  A veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  As such, an additional VA examination to determine the severity of his PTSD is warranted.

As it relates to the right knee, the Board notes that the VA examiner indicated that the Veteran's unfused tibial tubercle was not service related and less likely as not aggravated by service permanently, with the rationale being that prior to service knee surgery without residual was noted on entrance exam, with x-rays showing residual of right knee surgery for abnormal growth plate, with the condition not noted as being permanently aggravated by service and no treatment sought, and that the condition showed natural progression of disease not noted as aggravated by service either acutely or permanently, and there being no nexus to service for unfused tubercle.  However, the etiology of the degenerative joint disease found in the right knee subsequent to the examination has not been addressed.  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

As it relates to the claim of service connection for TBI, head condition and headaches, the Board notes that the Veteran was afforded a VA examination in March 2014.  At that time, the examiner noted that the Veteran did not have and had never had a TBI or residuals of a TBI.  The examiner further opined that it was less likely than not that a TBI occurred due to or as a result of military service.  The rationale provided indicated that there was no diagnosis and that the documentation at the time of the event indicated headache; not TBI nor concussion, with no loss of consciousness and the Veteran being returned to duty.  The examiner further indicated that the Veteran's current employment situation contributed underlying factors impacting his currently reported headaches.  The Board notes that while the VA examiner indicated that the Veteran had not been diagnosed with TBI, the record contains numerous diagnoses of TBI and history of TBI provided by VA treating physicians and medical providers.  Given the discrepancy in the record, the Veteran should be afforded an additional TBI examination, with the examiner providing detailed rationale and addressing the numerous diagnoses of TBI within the record.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Thereafter, schedule the Veteran for a TBI examination to be conducted by one of the four designated specialists (physiatrist, psychiatrist, neurologist, or neurosurgeon), as well as any other actions felt appropriate by the AOJ in conjunction with the Secretary's grant of equitable relief.  Arrange for the Veteran's electronic claims file, including a copy of this remand, to be reviewed by the VA examiner. 

Following review of the claims file, the examiner should render opinions as to:

(a) Whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's TBI, head condition, and/or headaches are etiologically related to his military service, to include the IED explosion in service. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner should provide detailed rationale for the opinions.  The examiner is asked to explain the reasons behind any opinion expressed and conclusion reached.  The examiner must also address the various diagnoses of mild TBI contained in the file rendered by various VA treatment providers when rendering his/her opinion.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current right knee disorder.  All indicated tests and studies should be performed and all findings should be reported in detail.  The entire record should be made available to the examiner. 

The examiner is requested to render the following opinions: 

(a) Did the Veteran's current right knee disorder, if found, clearly and unmistakably (obvious, manifest, undebatable) pre-exist his period of active service? 

(b) If it is your opinion that any current right knee disorder clearly and unmistakably preexisted service, is there clear and unmistakable evidence that the right knee disorder was not aggravated by service, either because there was no increase in disability during service or because any increase in disability was due to the natural progress of the preexisting condition? 

(c) If you conclude that a right knee disorder did not clearly and unmistakably pre-exist service, is it at least as likely as not (probability 50 percent of more) that any current right knee disorder had its onset in service? 

Complete detailed rationale is requested for each opinion that is rendered.

4.  The Veteran should be afforded a VA psychiatric examination to determine the severity of his PTSD.  All appropriate tests and studies, including psychological testing, should be performed and all findings should be reported in detail. The entire record must be made available to the examiner and the examiner should note such review in the report.

5.  The RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issues.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


